DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8,10,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al. U.S. 2021/0016865 in view of BR 102015007559-6 A2 to Kataoka and FR 2,701,082 to Lory.
Regarding claim 8 Gagne is relied upon to show a lateral propulsion system for a high altitude balloon.  Note the propeller arrangement at 410, the electronic control module 860, electronic controller 806, lateral propulsion power controller 814,822 for controlling the propeller motor 604 so that it can operate in different modes i.e. power control or rotational velocity control, and performance sensors 820.  Note in para 0055 discusses a propeller brake.
Lacking in Gagne is a specific showing of the brake arrangement.
The reference to BR ‘559 shows a similar helium filled balloon system w/propeller to that of Gagne and illustrates a brake arrangement at 38 for braking a shaft 29, but somewhat hard to see. In the claims the BR ‘559 publication indicates that the brake system may be utilized, or it may not. 
The reference to FR ‘082, maybe somewhat redundant with BR ‘559, but shows a propeller arrangement for a paraglider with a more clearly illustrated brake/clutch arrangement at 10,12,13 and 19.  Note the drum/ hub arrangement 13,29 of the propeller 6.  Note also that the brake member 19 may be integrated with the engine control system.
Since Gagne can control the rotational velocity of the propeller using the lateral propulsion power controller 814,822 to navigate the balloon, (and also mentions a brake of some type), one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the propeller-shaft of Gagne, with some type of braking arrangement, as taught by BR ‘559 at 38, 29 in figure 1 (but better shown by FR ‘082 at 10,12,13,19) simply to offer more precise control over the speed of the propeller—as opposed to just controlling it by way of current control of the propeller motor.
Regarding claims 10-12, as discussed in paragraphs 0054-0056 of Gagne, these limitations are capable of being met.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al./BR ‘559/FR ‘082 as applied to claim 8 above, and further in view of Prouzet U.S. 2014/0231188.
Regarding claim 9 Gagne, as modified, lacks specifically using a spring applied/electromagnetically released brake arrangement.
The reference to Prouzet is relied upon to provide an example of this notoriously well known type of brake arrangement, and in this case used for a propeller shaft.  See the discussion in para 0093.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used a brake as taught by Prouzet for the braking arrangement in Gagne as modified above (i.e. with engine control/electronic control) since it would be easier to control the level of braking force on the propeller/hub/shaft arrangement using an electrically controlled brake arrangement of some well known type.
Allowable Subject Matter
Claims 13,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7,15-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/21/22